Citation Nr: 0719636	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-12 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an asbestos related 
lung disorder, to include asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in part, denied 
service connection for asbestosis, which the veteran had 
claimed as "breathing problems."


FINDINGS OF FACT

1.  A private radiology report dated June 2002 indicates that 
a chest x-ray was taken and revealed interstitial fibrosis of 
both lung bases typical of previous asbestos exposure and 
indicating asbestosis.

2.  A second private radiology report dated June 2002 
indicates that the veteran's chest x-rays were read by a 
certified B-reader with a conclusion of parenchymal changes 
consistent with asbestosis / mixed-dust disease.

3.  A private medical report dated June 2003 indicates 
clinical signs and pulmonary function tests (PFTs) to support 
a diagnosis of asbestosis; the radiology report relied on in 
this diagnosis was the June 2002 B-reader report.  The only 
history of asbestos exposure indicated in making this 
diagnosis was the veteran's post-service asbestos exposure.

4.  A June 2004 VA examination report reveals that the 
veteran does not have a current diagnosis of asbestosis or 
any asbestos related disorder; a high resolution computed 
tomography (CT) examination was conducted to support this 
diagnosis.   

5.  Competent evidence of record reveals that, although the 
veteran has reported that he was exposed to asbestos aboard 
the aircraft he serviced during service, he had a long post-
service history of exposure to asbestos.  

6.  There is no medical evidence linking any current 
respiratory disorder to any incident of the veteran's 
military service, to include claimed asbestos exposure during 
such service.


CONCLUSION OF LAW

A lung disorder, to include asbestosis, was not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

In this case, VA has met the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A 
letter dated in April 2003 satisfied the duty to notify 
provisions with respect to the claim.  The letter informed 
the veteran of the information and evidence necessary to 
substantiate the claim, what VA would seek to provide and 
what the claimant was expected to provide.  While the letter 
did not explicitly ask that the appellant provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.  Moreover, this 
letter asked for exposure information specific to his claim 
for service connection for asbestosis.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection before the RO 
issued the rating decision on appeal, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating and effective date for the disability.  Despite the 
inadequate notice provided to the veteran in this regard, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Specifically, the 
veteran was informed of the need to provide evidence 
specifically related to his claim for service connection for 
asbestosis.  He provided the evidence and a VA examination of 
the veteran was conducted for the purpose of verifying the 
diagnosis and obtaining a medical nexus opinion.  Since the 
evidence does not support a grant of service connection, any 
question as to the appropriate rating and effective date to 
be assigned is moot and any defect with respect to this VCAA 
notice requirement is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005);  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  See 
RO's letter dated in April 2003, the rating decision of 
August 2003, the notice of disagreement dated in August 2003, 
the statement of the case dated in February 2004, the 
substantive appeal dated in March 2004, the veteran's hearing 
testimony at a hearing in May 2004, and the supplemental 
statement of the case dated in December 2004.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; service personnel records; his hearing 
testimony and contentions; articles submitted by the veteran, 
VA medical treatment records; and private medical treatment 
records.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the veteran's claim for service connection 
for asbestosis.  

II. Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular was subsumed verbatim as 
§ 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR.  While the form has been revised, 
the information contained therein has remained the same.  

More recently the Court has held that 

neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to 
asbestos solely from shipboard service.  
Rather, they are guidelines which serve 
to inform and educate adjudicators as to 
the high exposure of asbestos and the 
prevalence of disease found in insulation 
and shipyard workers and they direct that 
the raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.  

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

III.  Military Service and Asbestos Exposure

The veteran served in the United States Air Force Navy from 
September 1965 to January 1969.  The veteran's discharge 
papers, DD Form 214, and other service personnel records, 
also reveal that his military specialty was as a jet engine 
mechanic and his duty titles were Jet Aircraft Mechanic and 
Assistant Crew Chief.  

In written statements and hearing testimony provided before a 
Decision Review Officer (DRO) in May 2004, the veteran 
asserted that he was exposed to asbestos during service.  He 
indicates that during maintenance on aircraft he removed 
panels and was exposed to asbestos.  The Asbestos advisory 
information contained in the Manual M21-1MR provides some 
guidance with respect to occupational asbestos exposure.  It 
states that

Asbestos is a fibrous form of silicate mineral of 
varied chemical composition and physical 
configuration, derived from serpentine and 
amphibole ore bodies.  Common materials that may 
contain asbestos include:  steam pipes for 
heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and 
thermal insulation.  . . .  Due to concerns about 
the safety of asbestos, the use of materials 
containing asbestos has declined in the United 
States since the 1970s.

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, 9, a.  

The information further states that 

Some of the major occupations involving exposure 
to asbestos include:   mining, milling, work in 
shipyards, insulation work, demolition of old 
buildings, carpentry and construction, 
manufacture and servicing of friction products 
such as clutch facings and brake linings, 
manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  Exposure 
to any simple type of asbestos is unusual except 
in mines and mills where the raw materials are 
produced.

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, 9, f. 

The advisory information does not specifically indicate the 
use of asbestos in aircraft.  The only evidence of any 
asbestos exposure during service is in the form of the 
veteran's written statements and hearing testimony.  

The evidence of record shows that the veteran has a long 
history of post service exposure to asbestos and other 
particulate toxins.  A May 2003 VA psychiatric evaluation 
report contains a report of employment history which included 
work "as a steam engineer for about nine years."

In June 2003, a private medical examination of the veteran 
was conducted for evaluation of "asbestos-related 
diseases."  This examination report lists the veteran's 
post-service employment history as: 

Worked for Delta Southern in Baton Rouge, LA from 
1970-1971 as a sweeper and steel grinder; for 
Cleaver Brooks from 1971-1973 as a laborer; and 
for Cooper Steel Manufacturing from 1975-1978 as 
sander on asbestos boards.  He was involved with 
large storage tanks lined with asbestos.  While 
employed at Cleaver Brooks he installed blanked 
asbestos insulation around boilers and asbestos 
tiles within the boilers, and covered pipes to 
boilers with asbestos insulation.

The Board notes that the veteran submitted a copy of this 
examination report to the DRO at the May 2004 hearing.  The 
veteran hand wrote "U.S. Air Force 1965-1969 ACFT Mech" on 
the examination report in the area of the employment history.  
However, it is clear that this was not part of the asbestos 
exposure history reported to, or considered by, the 
physician.  Rather, it is a hand written note added by the 
veteran at a later date.  

As noted above, VA must ascertain whether there is evidence 
of exposure before, during, or after service; and determine 
whether the disease is related to the putative exposure.  
Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 
Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

IV.  Medical Evidence of Current Asbestos Related Disability

A private radiology report dated June 2002 indicates that a 
chest x-ray was taken and revealed interstitial fibrosis of 
both lung bases typical of previous asbestos exposure and 
indicating asbestosis.  The Board notes that this report does 
not indicate what specific history of asbestos exposure was 
being considered in rendering this assessment.

A second private radiology report dated June 2002 indicates 
that the veteran's chest x-rays were read by a certified B-
reader.  The report indicates that the x-ray "film quality 
is grade 2 due to slight under exposure."  The reading 
radiologist's conclusion was of parenchymal changes 
consistent with asbestosis / mixed-dust disease "provided 
the subject's exposure history and period of latency are 
appropriate."  This report indicates that the B-reader was 
not aware of any of the specifics of the veteran's asbestos 
exposure history.  

A private medical examination of the veteran was conducted in 
June 2003.  The examining physician conducted review of the 
veteran's medical and asbestos exposure history.  As noted in 
section II above, the asbestos exposure history indicated the 
only asbestos exposure being during the veteran's post-
service employment in the 1970s.  The veteran reported 
symptoms of shortness of breath which had increased over the 
last year.  Physical examination of the veteran's lungs 
revealed them to be clear, and "no rales, bronchi or 
crackles were heard."  PFTs were conducted and were 
essentially normal with the exception of a moderate reduction 
in diffusing capacity.  The radiology evidence relied upon 
was the June 2002 B-reader report.  The examining physician's 
assessment was that the veteran was a person "with a history 
of occupational exposure to friable asbestos materials and an 
adequate latency period, who now demonstrates interstitial 
abnormalities on chest x-ray as well as changes on pulmonary 
function test . . .  These findings are supportive of a 
diagnosis of asbestosis."

The Board notes that M21-1 also provides specific guidance 
with respect to the requirements for a diagnosis of 
asbestosis.  It states that:

A clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs 
include:  dyspnea on exertion, end-respiratory 
rales over the lower lobes, compensatory 
emphysema, clubbing of the fingers at late 
stages, and pulmonary function impairment and cor 
pulmonale can be demonstrated by instrumental 
methods.

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, 9, e (emphasis added).  To the extent that the 
June 2003 medical report specifically refers to the veteran's 
extensive post-service history of asbestos exposure, that 
must be the history used to make the diagnoses.  

A VA outpatient treatment report dated August 2003 indicates 
a diagnosis of asbestosis by history, while an October 2003 
treatment report indicates a diagnosis of asbestosis.  Both 
reports reveal that the veteran complained of symptoms of 
shortness of breath.  However, the diagnoses indicated appear 
to be the result of the veteran reporting the findings of the 
June 2003 private examination, rather than any independent 
assessment by the VA medical personnel at time.  

In June 2004, a VA examination of the veteran was conducted.  
The veteran reported to the examiner being exposed to 
asbestos during service as well as the extensive post-service 
exposure history noted on the private examination report.  
The veteran reported that he was diagnosed with asbestos in 
2002 in response to a class action lawsuit concerning a 
private company.  He indicated that he was taking no 
respiratory medications.  Physical examination revealed the 
lungs were clear and no rales, rhonchi, or wheezes were 
heard.  There was no prolonged expiratory phase with 
breathing and no peripheral edema or clubbing was noted.  A 
chest x-ray was conducted and revealed the lungs were normal 
without any noted abnormalities.  Because these findings were 
different than those reported on the private x-ray reports, a 
high-resolution CT chest scan was ordered and revealed "no 
evidence of interstitial thickening or parenchymal 
abnormalities."  The diagnosis was "asbestos exposure 
without evidence of pulmonary asbestosis."  The examining 
physician's remarks indicate that the claims file was fully 
reviewed and that he specifically considered the private 
medical evidence that the Board has noted above.  The 
physician specifically noted that the private examination 
report only indicated a history of post-service asbestos 
exposure.  Moreover, the physician remarked that when the VA 
chest x-ray examination failed to show any of the 
abnormalities noted in the private x-ray reports a high-
resolution CT was ordered.  High-resolution CT chest scans 
were noted to be "more sensitive and specific for the 
diagnosis of asbestosis than a plain chest x-ray."  The only 
abnormality noted on the CT examination was bilateral pleural 
thickening of the lung bases which "could be consistent with 
asbestos exposure, but not diagnostic of asbestosis."  The 
entire case was reviewed by a second VA physician, a 
pulmonologist, who stated that based "on his normal 
spirometry, normal chest x-ray, and high resolution chest CT 
which is consistent with exposure only I do not feel that he 
has pulmonary asbestosis."  

The preponderance of the evidence is against the veteran's 
claim.  There are two private x-ray reports and a private 
medical examination report showing diagnoses of asbestosis.  
To the extent that these reports indicate and consider any 
history of asbestos exposure, they only relate the disability 
to the veteran's post-service exposure, and not to any 
possible exposure during service.  However, the preponderance 
of the evidence is against a finding that the veteran has a 
current diagnosis of asbestosis.  The June 2004 VA 
examination report indicates that the veteran does not have 
asbestosis.  This diagnosis is more conclusive as it was 
based upon a high-resolution CT chest scan rather than the 
underexposed x-ray films relied upon by the private B-reader.  
Moreover, the examination report specifically addresses and 
discounts the prior diagnoses of asbestosis.  The Board finds 
that the June 2004 VA examination report is highly probative 
concerning the issue of current diagnosis based on the 
thorough diagnostic studies that were completed, the 
rationale that was provided in the examination report for the 
conclusion reached, and the review of the claims file 
including the private medical evidence in reaching a medical 
conclusion.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran has asbestosis.  Since the veteran does not have the 
disability claimed, service connection must be denied.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also, Degmetich 
v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).

To the extent that the private medical evidence shows 
diagnoses of asbestosis, the preponderance of the evidence is 
still against the veteran's claim for service connection.  
Specifically, the private medical evidence of record does not 
link any current asbestosis that the veteran may have to his 
military service or to any asbestos exposure the veteran may 
have had during service.  Rather, the private medical 
evidence of record specifically indicates the veteran's 
extensive post-service history of asbestos exposure as the 
history relied upon in making the diagnosis of asbestosis.  
With no medical evidence linking any current asbestosis to 
the veteran's military service, the claim must be denied.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.")

"Proof of direct service connection thus entails proof that 
exposure during service caused the malady that appears many 
years later."  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

The Board notes that the veteran has submitted multiple 
articles concerning asbestosis in support of his claim.  
Those articles have been reviewed but they are too general in 
nature to provide, alone, the necessary evidence to show that 
the veteran has asbestosis and, if so, that it is related to 
claimed in-service asbestos exposure.  See Sacks v. West, 11 
Vet. App. 314, 316-17 (1998).  The medical treatise, 
textbook, or article must provide more than speculative, 
generic statements not relevant to the veteran's claim but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  The documents in the current case 
do not address the facts of the veteran's specific case.  The 
Board concludes that the documents do not show the veteran 
has asbestosis nor do they to any degree of specificity 
identify a relationship or connection between the veteran's 
claimed in-service exposure to asbestos and the development 
of a lung disorder.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for an asbestos related lung disorder, to 
include asbestosis, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


